DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 24-28 and 32-44

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Applicants' arguments, filed 02/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 fails to further limit claim 24 since claim 24 recites between 13% and 20% lime and claim 44 recites at least 12% which is outside of the range recited in claim 24. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 24-28, 32-39, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980) and Pickens et al. (US 2006/0091356, May 4, 2006).
Mullins et al. disclose water treatment composition comprising 35-95 wt. % calcium hypochlorite, 1 to 50 wt. % magnesium sulfate or a hydrate thereof, 0.1 to 10 wt. % lime, and 0.1 to 55 wt. % a water soluble zinc salt or a hydrate thereof (i.e. additive) (abstract). The composition is stable with long shelf life (¶ [0018]). The lime is preferably Ca(OH)2 and an amount of 0.1 to 10 wt. % lime is preferable (¶ [0025]). Suitable calcium hypochlorite includes hydrated forms of calcium hypochlorite containing at least about 55% by weight of Ca(OCl2) and having a water content of from about 4 to about 15 wt. % (¶ [0022]). Suitable hydrates of magnesium sulfate include magnesium sulfate heptahydrate (¶ [0024]). The composition may be in granular form or compacted into tablets, pellets, or other solid forms (¶ [0018]). Any shape or size tablet may be used (¶ [0029]). The tableted composition have an average dissolving rate of less than about 150 grams/day. In other words, a 300 gram tablet will take at least 2 days to dissolve completely in a standing (non-flowing) body of water. Preferably, the average dissolving rate is less than 100 grams per day for the tablets of the present invention (¶ [0030]). The tablet may be 250-300 grams (¶ [0031]). 

	However, Buchan discloses wherein as the proportion by weight of chloride of lime is increased, the rate of dissolution of a chlorine tablet in water decreases (col. 1, lines 20-23).
	Pickens et al. disclose a calcium hypochlorite composition (abstract). The calcium hypochlorite composition may comprise 10 to 25 weight percent inorganic inert diluent materials. Suitable inorganic inert diluent materials include calcium hydroxide (¶ [0030]). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have optimized the amount of lime in the tablet of Mullins et al. through routine optimization to the claimed amount in order to achieve a specific desired dissolving rate of the tablet since the amount of lime affects the dissolution rate of the tablet as taught by Buchan and Mullins et al. disclose wherein the dissolving rate of the tablet may be less than about 150 grams/day. One of ordinary skill in the art would have known that the amount of lime may be optimized to be higher since Mullins et al. disclose wherein the amount of 0.1 to 10 wt. % lime is preferable and not required and Pickens et al. disclose wherein calcium hydroxide (i.e. lime) may be present in a calcium hypochlorite composition in an amount of 10 to 25 weight percent. 
In regards to instant claim 26 reciting wherein the calcium hypochlorite contains hydrated water between 16% and 25%, Mullins et al. disclose hydrated forms of calcium hypochlorite having a water content of from about 4 to about 15 wt. %. An amount of about 15% reasonably includes 16%. Also, a prima facie case of obviousness exists 
In regards to instant claims 36 and 37 reciting having a dissolution rate such that the shaped articles dissolves in a range of 3 to 14 days and 3-7 days, respectively, Mullins et al. wherein an average dissolving rate of less than 100 grams per day is preferable and wherein the tablet may be 300 grams. As such, it would have been obvious to one of ordinary skill in the art that the tablet of Mullins et al. may dissolve in at least 3 days. 

2.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980), Pickens et al. (US 2006/0091356, May 4, 2006), and further in view of Rumberger et al. (US 2012/0258156, Oct. 11, 2012).
	The teachings of Mullins et al., Buchan, and Pickens et al. are discussed above. Mullins et al., Buchan, and Pickens et al. do not disclose wherein the composition is puck-shape.
	However, Rumberger et al. disclose a shaped composition for use in delivering a substantially uniform concentration of a functional agent (e.g., an antimicrobial sanitizing agent) to a flowing stream of water (abstract). Calcium hypochlorite is preferred as antimicrobial food-safe sanitizing agents (¶ [0145]). The shaped composition may have diameter greater than the height so as to provide a relatively a short, squat, puck-like configuration (¶ [0047]).
prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a puck-like configuration since this is a known and effective shape for calcium hypochlorite compositions as taught by Rumberger et al. 

3.	Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980), Pickens et al. (US 2006/0091356, May 4, 2006), Rumberger et al. (US 2012/0258156, Oct. 11, 2012), and further in view of Iwanski (US 4,692,335, Sep. 8, 1987).
	The teachings of Mullins et al., Buchan, Pickens et al., and Rumberger et al. are discussed above. Mullins et al., Buchan, Pickens et al., and Rumberger et al. do not disclose wherein the composition has a diameter between 1 to 4 inches and a thickness between 1 and 2 inches.
	However, Iwanski discloses a solid article comprising a compressed mixture of granular calcium hypochlorite and a solid wax binder (abstract). In the case of a tablet, it is preferred that the diameter of such tablet be between about 3 inches and about 3.5 inches and be about 1 to 2 inches thick (col. 3, lines 45-51). 
Mullins et al. disclose wherein any shape or size tablet may be used. Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a diameter of about 3 inches to about 3.5 

Response to Arguments
Applicant argues that the addition of magnesium sulfate and an amount between 13% and 20% lime and forming a structurally stable shaped article would have been unexpected to a person having skill in the art. As disclosed in the instant specification, while it has been recognized that lime may extend the chlorine delivery time of a shaped article containing calcium hypochlorite, the addition of additives together with calcium hypochlorite can result in a structurally unstable or mushy shaped article. Additionally, care should be taken since these additives may unfavorably increase the dissolution rate of the shaped article. 
The Examiner does not find Applicant’s argument to be persuasive. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield, 571 F.2d 1185, 1188, 197 U.S.P.Q. 227 (C.C.P.A. 1978). Accordingly, since Applicant has not provided objective evidence supporting their conclusory statement of unexpected results, Applicant’s argument is unpersuasive. 

Conclusion
Claims 24-28 and 32-44 are rejected.
No claims are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612